Broyles, O. J.
1. Although in a criminal ease the accused alone can put his general character in issue, yet he can do so as effectively by his statement to the jury as by introducing sworn testimony on that subject. Barnes v. State, 24 Ga. App. 372 (3), (4). Under this ruling and the facts of the instant case, this court can not hold, as a matter of law, that the trial judge erred in ruling that the accused, by his statement to the jury, had put his general character in issue, and in permitting the State thereafter to introduce evidence as to his bad character.
2.’ The other grounds of the motion for a new trial, not being referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.